          Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 BEST MEDICAL INTERNATIONAL,
 INC.,
                                                    Civil Action No.: 1:19-cv-03409-MLB
                           Plaintiff,
                    v.                               JURY TRIAL DEMANDED

 ELEKTA, INC. AND ELEKTA
 LIMITED,

                           Defendants.



              DECLARATION OF VID R. BHAKAR IN SUPPORT OF ELEKTA,
              INC.’S RESPONSE TO PLAINTIFF’S MOTION TO FILE UNDER
                                  SEAL (DKT. 132)

         I, VID R. BHAKAR, declare as follows:

         1.       I am a resident of the United States and over the age of 21. I am a

partner with the law firm Squire Patton Boggs (US) LLP, and counsel of record in

this matter for Defendants Elekta, Inc., and Elekta Limited (collectively,

“Elekta”).

         2.       I submit this declaration in support of Elekta’s Response to Plaintiff

Best Medical International, Inc.’s (“Plaintiff”) Motion to File Under Seal (Dkt.

132) (“Response”). I have personal knowledge of the facts stated herein and if

                                             -1-
010-9090-6683/1/AMERICAS
       Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 2 of 11



called as a witness could competently testify thereto.

      3.     Sealed Exhibit 1 (Dkt 131) is a copy of Plaintiff’s Infringement

Contentions served on Elekta on August 30, 2019. At the top of every page on the

Infringement Contentions, Plaintiff displays the confidentiality designation

“HIGHLY CONFIDENTIAL – SOURCE CODE – OUTSIDE ATTORNEYS’

EYES ONLY.”

      4.     The pages of Plaintiff’s Infringement Contentions (Dkt. 131) contain

numerous citations to and excepts made to Elekta’s highly confidential proprietary

business information. The actual citations and excerpts in the Infringement

Contentions appear to have been made by Plaintiff’s counsel by taking copies of

Elekta’s highly confidential proprietary business information that Elekta produced

to Plaintiff’s as part of Elekta’s document product in this litigation.

      5.     Every page of the relevant Elekta’s highly confidential proprietary

business information as produced by Elekta to Plaintiff displays the confidentiality

designations “HIGHLY CONFIDENTIAL – SOURCE CODE – OUTSIDE

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL - OUTSIDE

ATTORNEYS’ EYES ONLY.”

Elekta’s Highly Confidential Proprietary Source Code Included in Plaintiff’s
Infringement Contentions (Dkt. 131)
      6.     The following table is an itemized list of the pages in the

                                         -2-
          Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 3 of 11



Infringement Contentions (Dkt. 131) where Plaintiff includes citations to and

excerpts of Elekta’s highly confidential and proprietary source code designated by

Elekta as “HIGHLY CONFIDENTIAL – SOURCE CODE – OUTSIDE

ATTORNEYS’ EYES ONLY” pursuant to the terms of the Protective Order (Dkt.

49) and the Stipulated Supplemental Protective Order Regarding Source Code

(Dkt. 89):

         7.

       Pages in Infringement         Elekta’s Bates Number of Cited Elekta
     Contentions were excerpt is    Source Code Produced and Designated as
                cited                HIGHLY CONFIDENTIAL – SOURCE
                                    CODE – OUTSIDE ATTORNEYS’ EYES
                                                     ONLY
    Dkt. 131 at 13                  ELEKTABMI-SOURCECODE0000026
    (’096 Contentions p. 12)
    Dkt. 131 at 14                  ELEKTABMI-SOURCECODE0000029
    (’096 Contentions p. 13)
    Dkt. 131 at 15                  ELEKTABMI-SOURCECODE0000023-24
    (’096 Contentions p. 14)
    Dkt. 131 at 25                  ELEKTABMI-SOURCECODE0000001
    (’096 Contentions p. 24)
    Dkt. 131 at 26                  ELEKTABMI-SOURCECODE0000002
    (’096 Contentions p. 25)
    Dkt. 131 at 26                  ELEKTABMI-SOURCECODE0000003
    (’096 Contentions p. 25)
    Dkt. 131 at 27                  ELEKTABMI-SOURCECODE0000002
    (’096 Contentions p. 26)
    Dkt. 131 at 27                  ELEKTABMI-SOURCECODE0000003
    (’096 Contentions p. 26)
    Dkt. 131 at 28                  ELEKTABMI-SOURCECODE0000002-03
    (’096 Contentions p. 27)
    Dkt. 131 at 93                  ELEKTABMI-SOURCECODE0000026
                                       -3-
010-9090-6683/1/AMERICAS
    Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 4 of 11



  Pages in Infringement          Elekta’s Bates Number of Cited Elekta
Contentions were excerpt is     Source Code Produced and Designated as
           cited                 HIGHLY CONFIDENTIAL – SOURCE
                                CODE – OUTSIDE ATTORNEYS’ EYES
                                                 ONLY
(’283 Contentions p. 11)
Dkt. 131 at 94                  ELEKTABMI-SOURCECODE0000029
(’283 Contentions p. 12)
Dkt. 131 at 95                  ELEKTABMI-SOURCECODE0000023-24
(’283 Contentions p. 13)
Dkt. 131 at 99                  ELEKTABMI-SOURCECODE0000001
(’283 Contentions p. 17)
Dkt. 131 at 100                 ELEKTABMI-SOURCECODE0000002
(’283 Contentions p. 18)
Dkt. 131 at 101                 ELEKTABMI-SOURCECODE0000002
(’283 Contentions p. 19)
Dkt. 131 at 101                 ELEKTABMI-SOURCECODE0000003
(’283 Contentions p. 19)
Dkt. 131 at 102, 103            ELEKTABMI-SOURCECODE0000002-03
(’283 Contentions pp. 20, 21)
Dkt. 131 at 123                 ELEKTABMI-SOURCECODE0000026
(’283 Contentions p. 41)
Dkt. 131 at 124                 ELEKTABMI-SOURCECODE0000029
(’283 Contentions p. 42)
Dkt. 131 at 125                 ELEKTABMI-SOURCECODE0000023-24
(’283 Contentions p. 43)
Dkt. 131 at 129                 ELEKTABMI-SOURCECODE0000026
(’283 Contentions p. 47)
Dkt. 131 at 130                 ELEKTABMI-SOURCECODE0000029
(’283 Contentions p. 48)
Dkt. 131 at 131                 ELEKTABMI-SOURCECODE0000023-24
(’283 Contentions p. 49)
Dkt. 131 at 139                 ELEKTABMI-SOURCECODE0000026
(’283 Contentions p. 57)
Dkt. 131 at 140                 ELEKTABMI-SOURCECODE0000029
(’283 Contentions p. 58)
Dkt. 131 at 141                 ELEKTABMI-SOURCECODE0000023-24
(’283 Contentions p. 59)
                                   -4-
          Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 5 of 11



       Pages in Infringement              Elekta’s Bates Number of Cited Elekta
     Contentions were excerpt is         Source Code Produced and Designated as
                cited                     HIGHLY CONFIDENTIAL – SOURCE
                                         CODE – OUTSIDE ATTORNEYS’ EYES
                                                          ONLY
    Dkt. 131 at 151-152                  ELEKTABMI-SOURCECODE0000015-17
    (’490 Contentions pp. 6-7)
    Dkt. 131 at 151                      ELEKTABMI-SOURCECODE0000020
    (’490 Contentions p. 7)
    Dkt. 131 at 153-154                  ELEKTABMI-SOURCECODE0000023-24
    (’490 Contentions pp. 8-9)
    Dkt. 131 at 154                      ELEKTABMI-SOURCECODE0000039
    (’490 Contentions p. 9)
    Dkt 131 at 157                       ELEKTABMI-SOURCECODE0000039
    (’490 Contentions p. 12)
    Dkt 131 at 161-162, 171-172          ELEKTABMI-SOURCECODE0000015-17
    (’490 Contentions pp. 16-17,
    26-27)
    Dkt. 131 at 163                      ELEKTABMI-SOURCECODE0000015
    (’490 Contentions p. 18)
    Dkt. 131 at 164                      ELEKTABMI-SOURCECODE0000015-17
    (’490 Contentions p. 19)
    Dkt. 131 at 166-167                  ELEKTABMI-SOURCECODE0000023-24
    (’490 Contentions pp. 21-22)
    Dkt. 131 at 167                      ELEKTABMI-SOURCECODE0000039
    (’490 Contentions p. 22)
    Dkt. 131 at 173, 174 (’490           ELEKTABMI-SOURCECODE0000020
    Contentions pp. 28, 29)


         8.       Elekta made available for inspection the above-identified pages of its

highly confidential and proprietary source code as part of its July 8, 2019 core

technical documents production pursuant to Section 7(b) of the July 15, 2019

Scheduling Order entered in this case (Dkt No. 47). “Core technical documents”

                                             -5-
010-9090-6683/1/AMERICAS
       Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 6 of 11



are those documents related to the accused product(s), sufficient to show how the

accused product(s) work(s), including but not limited to non-publicly available

operation manuals, product literature, schematics, and specifications.” Id.

       9.    More particularly, Elekta’s core technical production of its non-

public, highly confidential and proprietary source code was made available for

inspection to Plaintiff in electronic form on a stand-alone computer in Elekta’s

counsel’s Washington D.C Office pursuant to the terms of the Stipulated

Supplemental Protective Order Regarding Source Code (Dkt. 89).

       10.   Further, pursuant to the terms of the pursuant to the terms of the

Protective Order (Dkt. 49) and the Stipulated Supplemental Protective Order

Regarding Source Code (Dkt. 89), all of the pages of Elekta highly confidential

source code that Elekta produced to Plaintiff bore Bates numbers with the prefix

“ELEKTABMI-SOURCECODE” and displayed the confidentiality designation

“HIGHLY CONFIDENTIAL – SOURCE CODE – OUTSIDE ATTORNEYS’

EYES ONLY.”

       11.   Elekta’s non-public, highly confidential and proprietary source code

describes in detail the algorithms or structure of software of the accused products.

The source code is Elekta’s proprietary business information, contains Elekta trade

secrets, and describes and reflects Elekta’s confidential research and development

efforts.
                                        -6-
          Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 7 of 11



         12.      If the contents of Plaintiff’s Infringement Contentions (Dkt. 131)

were made public, there is an extremely high and unacceptable risk that Elekta’s

highly confidential and proprietary source code contained in the Infringement

Contentions could be used by competitors or the general public to make

unauthorized inspections and copies of highly confidential and proprietary features

of Elekta products. The public disclosure of this information would also unfairly

create a very high risk of allowing competitors and other third parties to

improperly and unjustly compare and/or benchmark their products and technology

to highly confidential and proprietary information contained in the Elekta source

code. Such unauthorized and improper disclosure and access would seriously

harm Elekta and put it at a significant disadvantage, especially if this information

was used by its competitors and computer code programmers.

Elekta’s Core Technical Documents Included in Plaintiff’s Infringement
Contentions (Dkt. 131) Containing Elekta’s Highly Confidential, Proprietary
Non-Source Code Business Information
         13.      The following table is an itemized list of the pages in the

Infringement Contentions (Dkt. 131) where Plaintiff includes citations to and

excerpts of Elekta’s highly confidential and proprietary non-source code business

information designated by Elekta as “HIGHLY CONFIDENTIAL –– OUTSIDE

ATTORNEYS’ EYES ONLY” pursuant to the terms of the Protective Order (Dkt.


                                             -7-
010-9090-6683/1/AMERICAS
       Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 8 of 11



49):

     Pages in Infringement         Elekta’s Bates Number of Cited Elekta
   Contentions were excerpt is   Core Technical Document Produced and
              cited              Designated as HIGHLY CONFIDENTIAL
                                  – OUTSIDE ATTORNEYS’ EYES ONLY
  Dkt. 131 at 53                 ELEKTABMI0004425
  (’096 Contentions p. 52)
  Dkt. 131 at 58                 ELEKTABMI0004425
  (’096 Contentions p. 57)
  Dkt. 131 at 68                 ELEKTABMI0004666
  (’175 Contentions p. 4)
  Dkt. 131 at 72                 ELEKTABMI0004589
  (’175 Contentions p. 8)        ELEKTABMI0004543
  Dkt. 131 at 73                 ELEKTABMI0005185
  (’ 175 Contentions p. 9)
  Dkt. 131 at 75-76              ELEKTABMI0004586-87
  (’ 175 Contentions p. 11-12)   ELEKTABMI0005185
  Dkt. 131 at 79                 ELEKTABMI0005185
  (’ 175 Contentions p. 15)      ELEKTABMI0004543
  Dkt. 131 at 81                 ELEKTABMI0005185
  (’ 175 Contentions p. 17)
  Dkt. 131 at 98                 ELEKTABMI0004425
  (’283 Contentions p. 16)
  Dkt. 131 at 111                ELEKTABMI0004425
  (’283 Contentions p. 29)
  Dkt. 131 at 128                ELEKTABMI0004425
  (’283 Contentions p. 46)
  Dkt. 131 at 136                ELEKTABMI0004425
  (’283 Contentions p.54)
  Dkt. 131 at 149                ELEKTABMI0004543
  (’490 Contentions p. 4)
  Dkt. 131 at 150                ELEKTABMI0004666
  (’490 Contentions p. 5)
  Dkt. 131 at 155                ELEKTABMI0004419
  (’490 Contentions p. 10)       ELEKTABMI0004425
  Dkt 131 at 156                 ELEKTABMI0005723
  (’490 Contentions p. 11)
                                    -8-
          Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 9 of 11



       Pages in Infringement              Elekta’s Bates Number of Cited Elekta
     Contentions were excerpt is        Core Technical Document Produced and
                cited                   Designated as HIGHLY CONFIDENTIAL
                                         – OUTSIDE ATTORNEYS’ EYES ONLY
    Dkt. 131 at 157                     ELEKTABMI0004666
    (’490 Contentions p. `1)
    Dkt. 131 at 160                     ELEKTABMI0004666
    (’490 Contentions p. 15)
    Dkt 131 at 162                      ELEKTABMI0005528
    (’490 Contentions p. 17)            ELEKTABMI0004596
                                        ELEKTABMI0004593
    Dkt 131 at 163                      ELEKTABMI0004593
    (’490 Contentions p. 18)
    Dkt 131 at 166                      ELEKTABMI0005061
    (’490 Contentions p. 21)
    Dkt 131 at 170                      ELEKTABMI0004666
    (’490 Contentions p. 25)
    Dkt 131 at 177                      ELEKTABMI0005061
    (’490 Contentions p. 28)


         14.      On July 8, 2019, Elekta produced the above-identified pages of its

highly confidential proprietary business information as part core technical

documents production pursuant to Section 7(b) of the July 15, 2019 Scheduling

Order entered in this case (Dkt No. 47). As previously mentioned, “core technical

documents” are those documents related to the accused product(s), sufficient to

show how the accused product(s) work(s), including but not limited to non-

publicly available operation manuals, product literature, schematics, and

specifications.” Id. All of the above-identified pages contain Elekta’s highly

confidential proprietary, non-public business and technical information describing
                                        -9-
010-9090-6683/1/AMERICAS
      Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 10 of 11



in detail various aspects of Elekta accused products.

      16.    All of the pages of the above-identified Elekta highly confidential and

proprietary core technical documents were produced by Elekta to Plaintiff bearing

Bates numbers with the prefix “ELEKTABMI” and displaying the confidentiality

designation “HIGHLY CONFIDENTIAL –OUTSIDE ATTORNEYS’ EYES

ONLY” pursuant to the terms of the pursuant to the terms of the Protective Order

(Dkt. 49).

      17.    Elekta’s non-source code Core Technical Documents identified in the

table above is Elekta’s non-public, highly confidential and proprietary business

information, contains Elekta trade secrets, and describe Elekta’s confidential

research and development efforts.

      18.    If the contents of Plaintiff’s Infringement Contentions (Dkt. 131)

were made public, there is an extremely high and unacceptable risk that

information from Elekta’s highly confidential and proprietary non-source code

Core Technical Documents included in the Infringement Contentions could be

used by competitors or the general public to make unauthorized inspections and

copies of highly confidential and proprietary features of Elekta products. The

public disclosure of this information also unfairly creates a very high risk of

allowing competitors and other third parties to improperly and unjustly compare

and/or benchmark their products and technology to Elekta’s highly confidential
                                      - 10 -
         Case 1:19-cv-03409-MLB Document 134-1 Filed 06/26/20 Page 11 of 11



and proprietary information contained in Elekta’s Core Technical Documents.

Such unauthorized and improper disclosure and access would seriously harm and

put Elekta at a significant disadvantage, especially to its competitors.

         I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

Dated: June 26, 2020                               By: /s/ Vid R. Bhakar
                                                       Vid R. Bhakar




                                          - 11 -
010-9090-6683/1/AMERICAS
